Exhibit 10.9
FINANCIAL SERVICES VEHICLE TRUST,
 
BMW MANUFACTURING L.P.,
 
BMW AUTO LEASING LLC,
 
BMW VEHICLE LEASE TRUST 2015-2,
 
and
 
U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee
 
                                                                                                      


 
 
FORM OF BACK-UP SECURITY AGREEMENT
Dated as of October 14, 2015
 
 

                                                                                                      

                                                                                                                                                                          

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


ARTICLE ONE DEFINITIONS
2
     
Section 1.01.
Definitions
2
Section 1.02.
Interpretive Provisions
3
     
ARTICLE TWO SECURITY INTEREST
3
     
Section 2.01.
Grant of Security Interest
3
Section 2.02.
Certificate of Title
4
Section 2.03.
Filing of Financing Statements
4
Section 2.04.
Use of Collateral
5
Section 2.05.
Further Description of the Collateral
5
Section 2.06.
Back-Up Rights of Issuer
5
     
ARTICLE THREE MISCELLANEOUS
5
     
Section 3.01.
Amendments
5
Section 3.02.
Governing Law
5
Section 3.03.
Severability of Provisions
5
Section 3.04.
Counterparts
5
Section 3.05.
Successors and Assigns
5
Section 3.06.
Further Assurances
6
Section 3.07.
Limitation of Liability of the Owner Trustee, the Trustee and the Indenture
Trustee
6
Section 3.08.
Notices
7
Section 3.09.
Series Disclaimer and Acknowledgment
7
           
SCHEDULES
   
Schedule A — Schedule of 2015-2 Leases
A-1

--------------------------------------------------------------------------------

BACK-UP SECURITY AGREEMENT
This Back-Up Security Agreement, dated as of October 14, 2015, is among
Financial Services Vehicle Trust, a Delaware statutory trust (the “Vehicle
Trust”), BMW Manufacturing L.P., an Indiana limited partnership (“BMW LP”), BMW
Auto Leasing LLC, a Delaware limited liability company (the “Transferor”), BMW
Vehicle Lease Trust 2015-2, a Delaware statutory trust (the “Issuer”), and U.S.
Bank National Association, a national banking association, not in its individual
capacity, but solely as indenture trustee (the “Indenture Trustee”) under the
Indenture, dated as of October 14, 2015 (the “Indenture”), from the Issuer to
the Indenture Trustee.
RECITALS
WHEREAS, the Vehicle Trust is governed by the Amended and Restated Trust
Agreement, dated as of September 27, 1996, as further amended as of May 25, 2000
and December 1, 2006 (the “Vehicle Trust Agreement”), between BMW LP and BNY
Mellon Trust of Delaware, formerly known as The Bank of New York (Delaware), a
Delaware banking corporation, as Trustee (the “Trustee”);
WHEREAS, the Vehicle Trust was formed for the purposes of taking assignments and
conveyances of, holding in trust and releasing its ownership interest in,
various trust assets, including lease contracts (insofar as such lease contracts
pertain to particular passenger cars, motorcycles or light trucks) and the
related passenger cars, motorcycles or light trucks;
WHEREAS, the parties to the Vehicle Trust Agreement supplemented the Vehicle
Trust Agreement with a supplement, dated as of October 14, 2015 (the “2015-2
Vehicle Trust Supplement” and together with the Vehicle Trust Agreement, the
“SUBI Trust Agreement”), to establish one special unit of beneficial interest
(the “2015-2 SUBI”);
WHEREAS, in connection with the SUBI Trust Agreement, a separate portfolio of
Leases (the “2015-2 Leases”), the Leased Vehicles that are leased under the
2015-2 Leases (the “2015-2 Vehicles”) and certain other related assets of the
Vehicle Trust have been allocated to the 2015-2 SUBI;
WHEREAS, the Vehicle Trust has issued to BMW LP a certificate evidencing a
beneficial interest in the 2015-2 SUBI (the “2015-2 SUBI Certificate”);
WHEREAS, the Issuer was formed pursuant to that certain trust agreement, dated
as of October 2, 2015, as amended and restated as of October 14, 2015, between
the Transferor and Wilmington Trust, National Association, a national banking
association, as owner trustee (the “Trust Agreement”);
WHEREAS, pursuant to the SUBI certificate transfer agreement, dated as of
October 14, 2015 (the “SUBI Certificate Transfer Agreement”), between BMW LP and

--------------------------------------------------------------------------------



the Transferor, BMW LP has transferred and assigned, without recourse, to the
Transferor, all of BMW LP’s interest in the 2015-2 SUBI Certificate and certain
other rights in consideration of the Transfer Price (as defined therein);
WHEREAS, pursuant to the Issuer SUBI certificate transfer agreement, dated as of
October 14, 2015 (the “Issuer SUBI Certificate Transfer Agreement”), between the
Transferor and the Issuer, the Transferor has transferred and assigned, without
recourse, to the Issuer, all of the Transferor’s interest in the 2015-2 SUBI
Certificate and certain other rights in consideration of the Transfer Price (as
defined therein);
WHEREAS, pursuant to the Indenture, the Issuer has granted a security interest
in the 2015-2 SUBI Certificate to the Indenture Trustee to secure payment of the
Notes; and
WHEREAS, the parties hereto desire to provide that if, for any reason, the form
of any of the transactions contemplated by the SUBI Trust Agreement, the 2015-2
SUBI Certificate, the Trust Agreement or the Indenture (collectively, the
“Transfer Documents”) are deemed to constitute a loan by any or all of the
Securityholders (as defined in the Trust Agreement), secured by a pledge of the
2015-2 SUBI Assets or any interest therein (rather than by the 2015-2 SUBI
Certificate), each of the Vehicle Trust, BMW LP and the Transferor shall be
deemed to have granted to the Issuer a first priority security interest in the
Collateral (as defined herein) to secure the Securities, which security interest
the Issuer shall have assigned to the Indenture Trustee to secure the Notes.
NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
ARTICLE ONE

DEFINITIONS
Section 1.01.                          Definitions.  Whenever used herein,
unless the context otherwise requires, (i) capitalized terms not otherwise
defined herein have the meanings ascribed thereto in the SUBI Trust Agreement,
and if not defined therein, in the Servicing Agreement, (ii) capitalized terms
defined in the Preamble and the Recitals have the meanings set forth therein and
(iii) the following words and phrases shall have the following meanings:
“Agreement” means this Back-Up Security Agreement, as amended or supplemented
from time to time.
“Back-Up Event” means that a court of competent jurisdiction has made a
determination or ruling that has the effect of allowing realization on the
security intended to be provided to the Issuer by the Transfer Documents only if
such transactions are deemed to constitute a loan by the Issuer, secured
directly by a pledge of the 2015-2
2

--------------------------------------------------------------------------------



SUBI Assets or any interest therein (rather than by the 2015-2 SUBI Certificate
and the beneficial interest in the 2015-2 SUBI Assets represented thereby).
“Collateral” has the meaning set forth in Section 2.01(a).
“Pledgors” means the Vehicle Trust, BMW LP and the Transferor.
“Servicing Agreement” means the Basic Servicing Agreement, dated as of
August 30, 1995, between the Vehicle Trust, BMW LP and BMW Financial Services
NA, LLC (“BMW FS”), as servicer, as supplemented by the Servicing Supplement,
dated as of October 14, 2015, among the Vehicle Trust, BMW LP, and BMW FS, as
servicer.
“Trust Assets” has the meaning set forth in the SUBI Trust Agreement.
“UCC” means the Uniform Commercial Code as in effect in the applicable
jurisdiction.
Section 1.02.                          Interpretive Provisions.  For all
purposes of this Agreement, except as otherwise expressly provided or unless the
context otherwise requires, (i) terms used herein include, as appropriate, all
genders and the plural as well as the singular, (ii) references to words such as
“herein”, “hereof” and the like shall refer to this Agreement as a whole and not
to any particular part, Article or Section herein, (iii) references to an
Article or Section such as “Article One” or “Section 1.01” shall refer to the
applicable Article or Section of this Agreement, (iv) the term “include” and all
variations thereof shall mean “include without limitation” and (v) the term
“proceeds” shall have the meaning ascribed to such term in the UCC.
ARTICLE TWO

SECURITY INTEREST
Section 2.01.                          Grant of Security Interest.
(a)            Each of the Vehicle Trust, BMW LP and the Transferor hereby
grants to the Issuer a security interest in all of its present and future right,
title and interest, if any, in, to and under (but not, except to the extent
required by law, any obligations with respect to) the following collateral (the
“Collateral”):  (i) a 100% interest in (A) all rights under the 2015-2 Leases;
(B) all other 2015-2 SUBI Assets, including the 2015-2 SUBI Collection Account
but excluding the 2015-2 Vehicles except to the extent permitted by law and
(C) all proceeds of the items described in (i) (A) and (i) (B), including
insurance proceeds payable by reason of loss or damage to the 2015-2 Vehicles to
the extent not applied to making repairs to the related 2015-2 Vehicle or
otherwise paid by the Servicer to the Lessee, a third person or governmental
authority as required by law or pursuant to its normal servicing practices and
(ii) all proceeds of the foregoing.  Such grant is made to secure (i) the
payment of all amounts due on the Securities in accordance
3

--------------------------------------------------------------------------------



with their terms in the priorities of payment set forth in the Indenture,
(ii) the payment of all other sums payable under the Trust Agreement or the
Indenture and (iii) compliance with the provisions of the Trust Agreement and
the Indenture.
(b)            The Issuer hereby assigns to the Indenture Trustee its security
interests in the Collateral granted to the Issuer pursuant to Section 2.01(a)
hereof to secure (i) the payment of all amounts due on the Notes, (ii) the
payment of all other sums payable under the Indenture and (iii) compliance with
the provisions of the Indenture.
(c)            Each of the Issuer and the Indenture Trustee acknowledges such
grant and assignment, but all parties hereto acknowledge and agree that (i) such
grant and assignment are made solely for protective purposes and without
representation or warranty as to the nature of any of parties’ rights in and to
the Collateral; and (ii) none of the parties hereto intends to imply in any way
that any of the Transfer Documents should not be interpreted or enforced in
accordance with its respective terms.  Each of the Trustee and the Indenture
Trustee also acknowledges that it shall have no claim to any proceeds or assets
of the Vehicle Trust or to any of the Trust Assets other than the Collateral.
Section 2.02.                          Certificate of Title.  None of the
parties hereto, including the Vehicle Trust, shall be required to make notation
on, or cause to be taken any other action with respect to, any Certificate of
Title for any 2015-2 Vehicle to reflect the back-up Lien created hereby.
Section 2.03.                          Filing of Financing Statements.
(a)            Each of the Vehicle Trust, BMW LP, the Transferor and the Issuer,
will from time to time execute, deliver and file all UCC financing statements
and continuation statements reasonably required or necessary to maintain,
perfect or continue the perfection of the back-up Lien created hereby with
respect to the 2015-2 Leases and the proceeds thereof and any other Collateral,
the perfection of a security interest in which may be accomplished and continued
by the same filings.  Each of BMW LP, the Transferor and the Issuer acknowledge
and agree that the UCC-1 financing statement filed against BMW LP in connection
with the transactions contemplated by the SUBI Certificate Transfer Agreement
shall be assigned directly by the Transferor to the Indenture Trustee as secured
party of record. The obligations of the Issuer hereunder will be performed by
the Administrator.
(b)            Upon release of the lien of the Indenture, the Indenture Trustee
shall execute and file such partial or full releases or partial or full
assignments of financing statements and other documents and instruments as may
be prepared and reasonably requested by the Issuer to assign the Indenture
Trustee’s interests hereunder back to the Issuer.
4

--------------------------------------------------------------------------------



Section 2.04.                          Use of Collateral.  Each of the parties
granting a security interest hereunder may continue to use and deal with its
interest in the Collateral in any lawful manner and may sell items of Collateral
in the ordinary course of its business, subject only to the requirements of the
Transfer Documents, the Servicing Agreement or any other Basic Document, as
appropriate.
Section 2.05.                          Further Description of the Collateral. 
Schedule A attached hereto contains a description of the 2015-2 Leases.
Section 2.06.                          Back-Up Rights of Issuer.  If a Back-Up
Event shall have occurred and be continuing, the Issuer may exercise the rights
and remedies with respect to the Collateral of a secured party under the UCC to
the extent permitted by applicable law.  Notwithstanding any other provision
hereof, the Issuer shall have recourse only against the Collateral and not
against any Pledgor hereunder.
ARTICLE THREE

MISCELLANEOUS
Section 3.01.                          Amendments.  This Agreement may be
amended by written agreement among the parties hereto; provided, however, that
it may only be amended under the same circumstances the Trust Agreement could be
amended pursuant to Section 12.01 thereof and the Indenture could be amended
pursuant to Article Nine thereof.
Section 3.02.                          Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ANY OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAW (OTHER
THAN SECTIONS 5-1401 AND 5‑1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
Section 3.03.                          Severability of Provisions.  If any one
or more of the covenants, agreements, provisions or terms of this Agreement
shall be for any reason whatsoever held invalid or unenforceable, then such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions and terms of this Agreement, as the
same may be amended or supplemented, and shall in no way affect the validity or
enforceability of the other covenants, agreements, provisions or terms of this
Agreement.
Section 3.04.                          Counterparts.  This Agreement may be
executed in any number of counterparts, each of which so executed and delivered
shall be deemed to be an original, but all of which counterparts shall together
constitute but one and the same instrument.
Section 3.05.                          Successors and Assigns.  All covenants
and agreements contained in this Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective permitted successors and
assigns.
5

--------------------------------------------------------------------------------



Section 3.06.                          Further Assurances.  Each party will
perform such acts and execute and deliver to any other party such additional
documents or instruments as may be reasonably requested in order to effect the
purposes of this Agreement and to better assure and confirm unto the requesting
party its rights, powers and remedies hereunder.
Section 3.07.                          Limitation of Liability of the Owner
Trustee, the Trustee and the Indenture Trustee.
(a)            The parties hereto are put on notice and hereby acknowledge and
agree that (a) this Agreement is executed and delivered by Wilmington Trust,
National Association, not individually or personally but solely as Owner Trustee
of the Issuer, in the exercise of the powers and authority conferred and vested
in it, (b) each of the representations, undertakings and agreements herein made
on the part of the Issuer is made and intended not as personal representations,
undertakings and agreements by Wilmington Trust, National Association but is
made and intended for the purpose of binding only the Issuer, (c) nothing herein
contained shall be construed as creating any liability on Wilmington Trust,
National Association, individually or personally, to perform any covenant either
expressed or implied contained herein of the Issuer, all such liability, if any,
being expressly waived by the parties hereto and by any Person claiming by,
through or under the parties hereto, (d) Wilmington Trust, National Association
has made no investigation as to the accuracy or completeness of any
representations and warranties made by the Issuer in this Agreement and (e)
under no circumstances shall Wilmington Trust, National Association be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Agreement or
any other related documents.
(b)            Notwithstanding anything contained herein to the contrary, this
instrument has been countersigned by BNY Mellon Trust of Delaware not in its
individual capacity but solely in its capacity as Trustee of the Vehicle Trust
and in no event shall BNY Mellon Trust of Delaware in its individual capacity
have any liability for the representations, warranties, covenants, agreements or
other obligations of the Vehicle Trust hereunder, as to all of which recourse
shall be had solely to the assets of the Vehicle Trust.  For all purposes of
this Agreement, in the performance of any duties or obligations of the Vehicle
Trust hereunder, the Trustee shall be subject to, and entitled to the benefits
of, the terms and provisions of Part VI of the SUBI Trust Agreement.
(c)            Notwithstanding anything contained herein to the contrary, this
instrument has been countersigned by U.S. Bank National Association not in its
individual capacity but solely in its capacity as Indenture Trustee and in no
event shall U.S. Bank National Association in its individual capacity have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuer hereunder or in any of the certificates, notices or
agreements delivered pursuant hereto.
6

--------------------------------------------------------------------------------



Section 3.08.                          Notices.  All notices, requests and
demands under this Agreement shall be given in accordance with Section 11.04 of
the Indenture.  The address for such purpose of (i) the Vehicle Trust shall be
c/o BNY Mellon Trust of Delaware, 100 White Clay Center, Suite 102, P.O. Box
6995, Newark, DE 19711; (ii) BMW LP shall be 300 Chestnut Ridge Road, Woodcliff
Lake, NJ 07677 (telecopier no. (201) 307-9286), Attention: General Counsel; and
(iii) the Transferor shall be 300 Chestnut Ridge Road, Woodcliff Lake, NJ 07677
(telecopier no. (201) 307-9286), Attention: General Counsel.
Section 3.09.                          Series Disclaimer and Acknowledgment. 
The parties hereto acknowledge and agree that the Vehicle Trust is organized in
series pursuant to Section 3804(a) and 3806(b)(2) of the Statutory Trust
Statute.  As such, the debts, liabilities, obligations and expenses incurred,
contracted for or otherwise existing with respect to each series of the Vehicle
Trust shall be enforceable against the assets of such series of the Vehicle
Trust only, and not against the assets of the Vehicle Trust generally or the
assets of any other series of the Vehicle Trust or against the Trustee of the
Vehicle Trust.  There may be several series of the Vehicle Trust created
pursuant to the Vehicle Trust Agreement.
[SIGNATURE PAGE FOLLOWS]
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers hereto duly authorized, as of the day and
year first above written.

 
FINANCIAL SERVICES VEHICLE TRUST, with respect to the 2015-2 SUBI
       
By:
BNY MELLON TRUST OF DELAWARE, not in its individual capacity but solely as
Trustee
                   
By:
                                                                 
 
Name:
   
Title:
         
BMW MANUFACTURING L.P.
       
By:
BMW FACILITY PARTNERS, LLC, as General Partner
       
By:
                                                                 
 
Name:
   
Title:
         
By:
                                                                 
 
Name:
   
Title:
 




--------------------------------------------------------------------------------

 
BMW AUTO LEASING LLC
       
By:
                                                                 
 
Name:
   
Title:
         
By:
                                                                 
 
Name:
   
Title:
         
BMW VEHICLE LEASE TRUST 2015-2
       
By:
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee
             
By:
                                                                 
 
Name:
   
Title:
         
U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Indenture Trustee
             
By:
                                                                 
 
Name:
   
Title:
 

--------------------------------------------------------------------------------

SCHEDULE A
Schedule of 2015-2 Leases
[Omitted. Copies on file with the Servicer, the Trustee and the Owner Trustee.]

 
 
 
A-1